Mr. Rodney Crownover, LMSW Social Work Licensing Bd. 2020 W. Third, Ste. 503 P.O. Box 250381 Little Rock, AR 72225
Dear Mr. Crownover:
You have requested an Attorney General opinion concerning the circumstances under which persons other than licensed certified social workers can conduct home studies and other investigations.
Your request references Attorney General Opinion No. 99-130, in which I opined that it would not violate the Social Work Licensing Act for a "licensed social worker" (as opposed to a "licensed certified social worker") to conduct the investigations authorized by A.C.A. § 9-9-212(b) or by A.C.A. § 9-8-102(a)(1). The Social Work Licensing Act requires that persons be licensed as "licensed certified social workers" (as opposed to "licensed social workers") in order to engage in "the independent or private practice of social work." A.C.A. § 17-46-301(b). I found that the investigations authorized by A.C.A. § 9-9-212(b) and A.C.A. §9-8-102(a)(1) do not constitute "the independent or private practice of social work," because they would not be carried out independently or privately, in that the investigator is not self-governing and is accountable to the court that ordered the investigation.
In light of that conclusion, you have asked:
  Under what circumstances and conditions could an individual other than a licensed certified social worker conduct home studies or investigations similar to those authorized by A.C.A. § 9-9-212(b) and A.C.A. § 9-8-102(a)(1) when the home study or other investigation is not court-ordered? (That is, can a social worker, other than a licensed certified social worker perform a home study or similar investigation when that social worker is employed by a private attorney and the home study or investigation is not court-ordered?)
The answer to this question will depend in large part upon the particular circumstances of the home study or other investigation, and whether the facts surrounding that home study or investigation would indicate that it constitutes "the independent or private practice of social work." The question of whether a particular investigation or study constitutes "the independent or private practice of social work" is largely a question of fact that must be decided on a case-by-case basis. For that reason, I cannot opine definitively in response to your question.
Nevertheless, I can state as a general matter that any investigation or study that is conducted privately and is not subject to any supervision or review by a court or by a social worker of higher rank would, in my opinion, constitute "the independent or private practice of social work," within the meaning of the Social Work Licensing Act. Such an investigation or study would include those that are not court-ordered and are conducted by a social worker who is employed by a private attorney. This investigation or study could not be conducted by a person who is not a "licensed certified social worker."
As discussed in Opinion No. 99-130, referenced in your request, the phrase "independent or private practice of social work," as used in the Social Work Licensing Act, is not defined. However, the phrase "practice of social work" is defined in the Act as follows:
  "Practice of social work" means a professional service which effects change in social conditions, human behavior, and emotional responses of individuals, couples, families, groups, and organizations. "Social work practice" can only be performed with specialized knowledge and skills related to human development, the potential for human growth, the availability of social resources, and the knowledge of social systems. The disciplined application of social work knowledge and skills includes, but is not restricted to, the following:
  (A) Counseling with individuals, couples, families, and groups for purposes of assessment and enhancement of the problem-solving and coping capacities of people; and
  (B) The application of social work knowledge and skills in social planning, administration, and research.
A.C.A. § 17-46-103(2).
Because the words "independent" and "private" (as used in the Social Work Licensing Act in conjunction with the above-quoted definition) are not defined in the Act, it is appropriate that they be given their reasonable and commonly accepted meanings. Strickland v. State, 322 Ark. 312,909 S.W.2d 318 (1995); Smith v. Walt Bennett Ford, Inc., 314 Ark. 591,864 S.W.2d 817 (1993). The word "independent" is defined in the Merriam-Webster Dictionary to mean: "Self-governing; not affiliated with a larger controlling unit." The word "private" is defined in the Merrian-Webster Dictionary to mean: "Carried on by the individual independently."
It is my opinion that these common meanings, used in conjunction with the definition of the "practice of social work," aptly describe an investigation or study that is conducted privately and without supervision or review. In this regard, I must note that supervision by an employing attorney would not, in my opinion, constitute the type of supervision that would be necessary to render the practice of social work non-independent. I base this conclusion on the fact that an attorney does not possess any expertise in social work, as does a higher-ranked social worker, nor does he exercise any independent control over the legal consequences of particular social work, as does a judge. Thus, a study or investigation that is conducted under his supervision, unlike one conducted under the supervision of a higher-ranked social worker or a judge, would still be independent of legal or professional control. Accordingly, I conclude that an investigation or study that is not court-ordered and is conducted by a social worker who is under the supervision of an employing attorney does constitute "the independent or private practice of social work," within the meaning of the Social Work Licensing Act. Such an investigation or study cannot be conducted by a person other than a "licensed certified social worker."
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh